_ .,.

HonCTom F. Coleman, Jr.           O@l.ni@i’No. -O-327-  -
County ‘Att6mey                   Re: IMPease Pn deputy 1s-salary
Angellna Cdurity                  &id PppPoval by auditor -where
Lufkln, Texas                     not provided for in budget.
Dear Sir;
          We acknowledge receipt  of your letter  of February
9th and wl,sh to thank you for the enclosure thereto attached.
           Originally,  you submitted two questions for our opln-
ion but we note from the letter -and copy of an order .of the
Commissioners    Court attached that the question of the new Ec$-
missioners’ Court’s refusal to approve the raise in iala
the chief deputy county clerk voted to begin January 1, 1  7 39
and made by order prior thereto,    has become moot in that s&Id
salary increase appears to have been approved and acted upotr.
          Ro doubt, the questlon still   has a bearing on the
matter now up for consideration   in your county and which we
belleve is covered by the following   question taken ‘from the
facts submltt edr
               Where the Commissioners’ Court votes an
         approval of, or raises the salary of the county
         clerk* s chief deputy in January Andyrefuses to
         change the budget to take care of this increase
         In salary,~should  the county .auditor refuse.to
         issue a warrant to cover same?”
           We respectfully call your attentlon to an opinion,
No. C-07, written by this Department dated January 6, 1939,
and addressed to Hon. J. D. Looney, bounty Auditor, Boston,
Texas, a copy of which is hereto attached.
           In view of the above opinions as it might apply to
your problem, it is the opinion of this Department that only
In cases where the finances of the county clearly will not
permit and the auditor has legal grounds upon which to base
his refusal to pay such,lncrease  voted in a deputy’s salary
Hon. Tom F. Coleman, Jr.,   page 2   (C-327)


outside the limits as fixed in the budget would the auditor
be authorized to refuse such payment.
                               Very truly      yours
                                ATTORNEY
                                       GENISRRAL
                                              OF TEXAS
                               By /s/   Wm. J. R. King
                               Wm. J. R. King,         Assistant

WmKrAWtwb


APPROWD:
/s/ Gerald C. Mann
ATTORHMGENERALOFTEXAS




                 F